MEMORANDUM**
We have reviewed petitioner’s response to this court’s order to show cause. We find that this petition for review should be summarily denied because petitioners’ motion to reopen violated both the numerical and time limitations on motions to reopen. See 8 C.F.R. § 1003.2(c)(2) (providing that a party may file only one motion to reopen proceedings and that motion must be filed within 90 days after the date on which a final administrative decision was filed).
Petitioner’s motion to proceed in forma pauperis is denied as moot.
DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.